                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

  UNITED STATES OF AMERICA,                       )
                                                  )
            Plaintiff,                            )     Criminal Action No. 5: 19-070-DCR
                                                  )
  V.                                              )
                                                  )
  LAVONTE LEE HARMON,                             )                  ORDER
                                                  )
            Defendant.                            )

                                     ***   ***    ***   ***

       This matter is pending for consideration of Defendant Lavonte Harmon’s motion for

re-arraignment. [Record No. 26] Being sufficiently advised, it is hereby

       ORDERED as follows:

       1.        Defendant Harmon’s motion for re-arraignment [Record No. 26] is

GRANTED.

       2.        Re-arraignment of the defendant for the purpose of entering a guilty plea to

Counts 1 and 2 of the Indictment shall be held on Friday, June 7, 2019, beginning at the hour

of 11:45 a.m., at the United States Courthouse in Lexington, Kentucky.

       3.        The pretrial conference and jury trial, previously scheduled for June 7, 2019,

and June 24, 2019, respectively, are CANCELED.

       4.        The defendant’s motion to suppress [Record No. 17] and the Magistrate Judge’s

Report and Recommendation [Record No. 25] are DENIED, as moot.




                                              -1-
Dated: June 5, 2019.




                       -2-
